Citation Nr: 0730532	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and CWO



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
January 1944.  He died in May 1998, and the appellant is his 
surviving spouse.

Service connection was previously denied for the cause of the 
veteran's death by a June 1998 rating decision.  The 
appellant was informed of this decision, including her right 
to appeal, and she did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that new and material evidence 
had been received to reopen the previously denied claim, but 
denied service connection for the cause of the veteran's 
death on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of this hearing has been associated with the VA claims 
folder.

For good cause shown, the appellant's appeal has been 
advanced on the Board's docket in accord with 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran died in May 1998, and his death certificate 
lists his immediate cause of death as congestive heart 
failure due to or as a consequence of cardio myopathy.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause given included atrial 
fibrillation, hepatic failure, and history of cerebrovascular 
accident.

2.  Service connection was previously denied for the cause of 
the veteran's death by a June 1998 rating decision.  The 
appellant was informed of this decision, including her right 
to appeal, and she did not appeal.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  At the time of his death, the veteran was service 
connected for amputation, lower third right upper arm, due to 
gunshot wound; gunshot wound of the left knee with multiple 
retained foreign body, rated as traumatic arthritis; and 
removal of semilunar cartilage, right knee, symptomatic.

5.  The competent medical evidence tends to show that the 
veteran's service-connected amputation of the right arm 
materially contributed to the cause of his death.




CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection is warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Moreover, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

For the reasons detailed below, the Board finds that new and 
material evidence has been received, and that the appellant 
is entitled to a grant of service connection for the cause of 
the veteran's death.  In short, she is entitled to a full 
grant of the benefit sought on appeal.  Accordingly there is 
no prejudice to the appellant due to any deficiency on the 
part of VA with respect to either the duty to assist or 
notify.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, 
no further discussion is necessary as to VA's duties to 
notify and assist.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death or 
be etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c)(1).

As noted above, service connection was previously denied for 
the cause of the veteran's death by a June 1998 rating 
decision.  The appellant was informed of this decision, 
including her right to appeal, and she did not appeal.  
Consequently, that decision is final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received, and that service 
connection is warranted for the cause of the veteran's death.

The evidence of record at the time of the June 1998 rating 
decision includes the veteran's service medical records, 
reports of VA medical examinations conducted in March 1945 
and March 1947, and the veteran's death certificate.

In pertinent part, this evidence shows the veteran died in 
May 1998, and his death certificate lists his immediate cause 
of death as congestive heart failure due to or as a 
consequence of cardio myopathy.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause given included atrial fibrillation, hepatic failure, 
and history of cerebrovascular accident.  At the time of his 
death, the veteran was service connected for amputation, 
lower third right upper arm, due to gunshot wound; gunshot 
wound of the left knee with multiple retained foreign body, 
rated as traumatic arthritis; and removal of semilunar 
cartilage, right knee, symptomatic.  

The veteran's service medical records did not indicate he was 
treated for a heart disability during his active service, and 
his cardiovascular system was evaluated as normal on his 
March 1945 VA medical examination.

The June 1998 rating decision found, in pertinent part, that 
there was no evidence presented to show that any condition 
listed on the veteran's death certificate was etiologically 
related to a disability that was established as service 
connected.  Consequently, service connection was denied for 
the cause of his death.

The evidence added to the record since the time of the last 
prior denial of service connection for the cause of the 
veteran's death includes the appellant's statements and 
hearing testimony, post-service medical records of the 
veteran which cover a period through 1998, and private 
medical opinions dated in August 2004 and August 2007 from J. 
L. C., M.D. (hereinafter, "Dr. C") which, as detailed 
below, contend that the veteran's service-connected right arm 
amputation materially contributed to the cause of his death.  
In short, competent medical evidence has been added which 
goes to the specific basis for the prior denial.  Moreover, 
the evidence submitted to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has been received in accord with 38 C.F.R. 
§ 3.156(a), and the claim is reopened.

Adjudication of the appellant's appeal does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  In the adjudication that follows, 
the presumption that the evidence submitted in support of the 
claim is true without regard to the other evidence of record 
no longer applies.

In the August 2004 private medical opinion, Dr. C noted that 
the veteran had lost his right arm in the line of duty during 
World War II; that he suffered from several medical problems 
including Class IV congestive heart failure with an ejection 
fraction of 15 percent, dilated cardiomyopathy, cardiogenic 
cirrhosis, and auto-anticoagulation secondary to liver 
damage.  Moreover, Dr. C opined that the restrictive flow of 
blood caused by the amputation above the elbow "may have 
caused the death of [the veteran] indirectly from the 
congestive heart failure and dilated cardiomyopathy."

The Board acknowledges that Dr. C's August 2004 opinion 
appears somewhat speculative in that it is phrased in 
equivocal terms such as "may" and "indirectly."  The Court 
has found that purely speculative medical opinions do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Granted, the Court has 
acknowledged that word parsing in other medical nexus cases 
may have created an unclear picture for ascertaining what 
constitutes sufficient evidence to satisfy the medical nexus 
requirement.  Hicks v. West, 12 Vet. App. 86, 90 (1998).  
However, the Court has made it clear that what is sufficient 
for competent medical nexus evidence depends on the specific 
facts of the case.  Bloom v. West, 12 Vet. App. 185 (1999) 
(the truth of the matter is that no template is possible that 
will apply to the almost infinite number of fact situations 
that can arise.  What is speculative in one context might be 
less so in another.)

The Board further notes that a June 2005 VA medical opinion, 
based on review of the veteran's VA claims folder, is against 
the claim.  In pertinent part, the VA clinician (an 
endocrinologist) who promulgated this opinion noted that the 
onset of the veteran's cardiac disease was in 1983, 
approximately 40 years after he sustained traumatic injuries 
which resulted in the amputation of his right arm; and that 
the veteran had a very strong family history for coronary 
artery disease.  Moreover, the VA clinician found Dr. C's 
August 2004 opinion to be purely speculative, and totally 
unsupported by any evidence in the medical literature - there 
was no evidence in the medical literature to support the 
contention that "restrictive flow of blood" contributes to 
the development of dilated cardiomyopathy.  The clinician did 
indicate that amputation of one lower extremity at or above 
the knee, or amputation of both lower eremites at or above 
the ankles, could be the proximate cause of ischemic heart 
disease or other cardiovascular disease.  However, the 
clinician stated no such presumption existed as to upper 
extremities.  Therefore, the clinician concluded that it was 
not at least as likely as not that the right upper extremity 
amputation was of a progressive or debilitating nature so as 
to have a material effect in accelerating the veteran's 
death.  

In an addendum dated later in June 2005, a VA cardiologist 
noted that he fully agreed with and supported the 
aforementioned VA medical opinion.

Despite the foregoing, the Board observes that the subsequent 
August 2007 opinion from Dr. C does not appear to have any of 
the aforementioned deficiencies.  For example, her opinion 
was accompanied by a copy of a medical treatise article, as 
well as medical abstracts, detailing the reduction in 
pulmonary ventilation and disturbances in blood circulation 
and metabolism for individuals with upper limb amputation.  
Moreover, in the statement itself, Dr. C asserted that it was 
"quite plausible" that the veteran's service-connected 
right arm led to a reduction in pulmonary ventilation and 
blood flow, "aggravating and contributing substantially" to 
his liver and heart disease, which ultimately caused his 
death.  Dr. C referenced the aforementioned medical treatise 
evidence in support of her opinion.  Further, Dr. C reported 
that she had reviewed this case with a team of specialists, 
including cardiologists and pulmonologists, and asserted that 
the service-connected amputation "contributed substantially 
to [the veteran's] poor health and ultimate death."

In short, Dr. C's August 2007 statement did not contain the 
speculative language of her prior opinion of August 2004, and 
was accompanied by medical treatise evidence which refutes 
part of the contentions of the June 2005 VA medical opinion.  
Moreover, the Board observes that Dr. C, in her statements, 
has indicated a familiarity with the status of the veteran's 
overall medical condition at the time of his death.  As such, 
it appears that Dr. C has an adequate foundation for her 
opinion as expressed in the August 2007 statement.

The Board further observes that in Alemany v. Brown, 9 Vet. 
App. 518 (1996), the Court noted that in light of the benefit 
of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Moreover, in 
Gilbert, supra, the Court stated that "a [claimant] need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the appellant, the 
Board finds that service connection is warranted for the 
cause of the veteran's death.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.  

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


